DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/24/2020, 7/2/2020, 2/26/2021, and 4/21/2021 were considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. US 16/109,076, filed on 8/22/2018.
Drawings
The drawings were received on 6/24/2020.  These drawings are acceptable.
Examiner’s Statement/Reasons for Allowance
Regarding Claim 1, Iijima et al. (US 2007/0110424) (of record) discloses a voice coil motor (Fig. 21, 953, Paragraphs 0003-0006), comprising:
a base (Fig. 21, 990, Paragraphs 0003-0006);
a bobbin (Fig 21, bobbin 922, Paragraphs 0003-0006) disposed above the base (Fig 21, bobbin 922 is above base 990, Paragraphs 0003-0006);
a coil (Fig 21, drive coil 920 as shown, Paragraphs 0003-0006) disposed on the bobbin;
a magnet (Fig 21, magnet 924 as shown, Paragraphs 0003-0006) facing the coil; and
a first elastic member coupled to a lower surface of the bobbin (Fig. 1, lower spring 41b are attached to the movable base 20, acting as the bobbin);
wherein the bobbin comprises a coupling boss protruding from the lower surface of the bobbin (Fig 21, boss is between the bobbin 922 and the lower base 952, Paragraphs 0003-0006), wherein the coupling boss of the bobbin comprises first (Fig 21, first boss is between the bobbin 922 and the lower base 952, the bottom, Paragraphs 0003-0006) and second bosses (Fig 21, second boss is between the bobbin 922 and 952a, at top, Paragraphs 0003-0006),
wherein the first through hole has a shape different from a shape of the second through hole (Fig. 5A and Fig. 5C, holes in upper spring 41a and holes in lower spring 41b, as shown), and 
However Iijima et al. (US 2007/0110424) does not disclose  
wherein each of the first and second bosses has a circular cross section,
wherein the first elastic member comprises a first through hole coupled with the first boss and a second through hole coupled with the second boss, …
wherein the first through hole of the first elastic member comprises a through hole having a shape corresponding to a shape of the first boss and a cut-out hole extending from the through hole and having a width shorter than a diameter of the through hole.
Additionally, neither Sue et al. (US 2007/0053082), nor the prior art of record, meet the deficiencies of Iijima et al. (US 2007/0110424).


Regarding Claim 16, Iijima et al. (US 2007/0110424) (of record) discloses a voice coil motor (Fig. 21, 953, Paragraphs 0003-0006), comprising:
a base (Fig. 21, 990, Paragraphs 0003-0006);
a bobbin (Fig 21, bobbin 922, Paragraphs 0003-0006) disposed above the base (Fig 21, bobbin 922 is above base 990, Paragraphs 0003-0006);
a coil (Fig 21, drive coil 920 as shown, Paragraphs 0003-0006) disposed on the bobbin;
a magnet (Fig 21, magnet 924 as shown, Paragraphs 0003-0006) facing the coil; and
a first elastic member coupled to a lower surface of the bobbin (Fig. 1, lower spring 41b are attached to the movable base 20, acting as the bobbin);
wherein the bobbin comprises a plurality of coupling boss protruding from the lower surface of the bobbin (Fig 21, first boss is between the bobbin 922 and the lower base 952, the bottom, Paragraphs 0003-0006, Fig 21, second boss is between the bobbin 922 and 952a, at top, Paragraphs 0003-0006),
wherein at least any one through hole of the plurality of through holes has a shape different from a shape of an other one through hole of the plurality of through holes (Fig. 5A and Fig. 5C, holes in upper spring 41a and holes in lower spring 41b, as shown), and 
However Iijima et al. (US 2007/0110424) does not disclose  
wherein the first elastic member comprises a plurality of through holes coupled with the plurality of coupling bosses, respectively, and … wherein only one of the at least any one through hole and the other one through hole comprises a cut-out hole extending with a width shorter than a diameter of the coupling boss.
Additionally, neither Sue et al. (US 2007/0053082), nor the prior art of record, meet the deficiencies of Iijima et al. (US 2007/0110424).  
Claims 1-20 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest a voice coil motor comprising “wherein each of the first and second bosses has a circular cross section, wherein the first elastic member comprises a first through hole coupled with the first boss and a second through hole coupled with the second boss, …wherein the first through hole of the first elastic member comprises a through hole having a shape corresponding to a shape of the first boss and a cut-out hole extending from the through hole and having a width shorter than a diameter of the through hole.”, along with other claim limitations. Claims 2-15 are allowable due to pendency on independent claim 1.
Specifically regarding the allowability of independent claim 16:  The prior art of record does not disclose or suggest a voice coil motor comprising “wherein the first elastic member comprises a plurality of through holes coupled with the plurality of coupling bosses, respectively, and … wherein only one of the at least any one through hole and the other one through hole comprises a cut-out hole extending with a width shorter than a diameter of the coupling boss.”, along with other claim limitations. Claims 17-20 are allowable due to pendency on independent claim 16.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872